PER CURIAM.
Each of the respondents in this cause are juveniles who were charged as adults with various felonies. A circuit judge entered orders transferring pending juvenile cases involving these same respondents to the adult court pursuant to section 985.227(3)(b), Florida Statutes. (1997). Subsequently, however, another circuit judge rescinded the transfer orders. The state timely seeks certiorari review of the second set of orders and we have jurisdiction. See State v. A.C., 714 So.2d 617 (Fla. 4th DCA 1998).
Upon consideration of the responses and the state’s reply thereto, it appears that these petitions have been rendered moot. In some, the respondents have been sentenced as adults and the remedy which the *1066petitioner seeks, sentencing on all pending matters at a single proceeding, is no longer possible. As to those cases which still have pending adult charges, respondents show that an administrative order has been entered which creates a new criminal division in Leon County Circuit Court and all pending and future direct-filed felony cases, along with any juvenile court proceedings involving the same defendants, have been transferred to that division. This administrative order has accomplished the result which the petitioner asks this court to order.
Upon consideration of the above, we find that the petitions for writ of certiorari are all moot and accordingly, it is hereby ordered that they are DISMISSED.
WOLF and LAWRENCE, JJ„ CONCUR.
WEBSTER, J., CONCURS IN RESULT, WITH OPINION.